                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


LARRY E. EALY,

                       Plaintiff,

vs.                                                           Case No.: 2:19-cv-826
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Jolson
JUDGE THOMAS MARCELAIN, et al.,

                       Defendants.

                                              ORDER

       On April 19, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s Motion for Leave to Proceed with Lawsuit be

denied and the case be dismissed. (See Report and Recommendation, Doc. 2).

       The parties were advised of their right to object to the Report and Recommendation. This

matter is now before the Court on Plaintiff’s Objections to the Report and Recommendation and

Plaintiff’s Motion for Extension of Time to Complete Waiver of Service (see Docs. 3 and 4).

The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       As his objection, Plaintiff requests an extension to complete the waiver of service and

submits an affidavit for disqualification of the judges assigned to this case, including the

undersigned and Magistrate Judge Jolson. Plaintiff, however, has not provided any new

arguments suggesting that the Magistrate Judge’s findings are incorrect.

       The Magistrate Judge found that Plaintiff’s alleged violations accrued prior to his release

from prison on March 7, 2017, and are therefore barred by the two year statute of limitations.

The Court agrees. There is nothing in Plaintiff’s affidavit or motion that suggests that this

conclusion is somehow incorrect or contrary to law. Therefore, the Court agrees with the
Magistrate Judge’s findings that Plaintiff’s Motion to proceed with this lawsuit be denied and his

Complaint be dismissed.

       For the reasons stated above and as set forth in detail in the Report and Recommendation,

this Court finds that Plaintiff’s objections are without merit and are hereby OVERRULED. The

Report and Recommendation, Document 2, is ADOPTED and AFFIRMED. Plaintiff’s

Complaint is hereby DISMISSED.

       The Clerk shall remove Documents 1, 2, 3, and 4 from the Court’s pending motions list.

The Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                2
